       Case 4:18-cv-00280-CRW-CFB Document 76 Filed 09/25/19 Page 1 of 1



                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE SOUTHERN DISTRICT OF IOWA
                                         CENTRAL DIVISION

 WEST LIBERTY FOODS, L.L.C., LIBERTY
 FREE RANGE PURVEYOR, L.L.C., and
 LIBERTY FREE RANGE POULTRY, L.L.C.,


                 Plaintiffs,                                 No. 4:18-cv-00280-CRW-CFB

 vs.                                                                    ORDER

 BLUE APRON, LLC and BLUE APRON
 HOLDINGS, INC.,

                 Defendants.




       This matter comes before the Court on Plaintiffs’ Resisted Motion to Compel (ECF 70).
This is not the first discovery dispute in this case. Counsel have met and conferred to try to
resolve or narrow the dispute about the scope of discovery, as required by Fed. R. Civ. P. 37 and
Local Rule 37. The parties invite the Court to parse through discovery requests, answers, and
their correspondence (ECF 70, 74, and 75), to determine the present agreement as to what will be
produced, what has been produced, and what is still requested. Additionally, the parties expect
the Court to determine the roles certain people played at various times, who was involved in
which corporations, and the relevant time-frame for discovery that is proportional to the needs of
the case. The Court declines this invitation.
       By October 11, 2019, the parties shall confer, and submit a joint graphic organizer that
identifies the discovery request (as modified by agreement of the parties) that remains in dispute;
the parties’ positions as to overbreadth or relevancy of that discovery request; plus a chart and
timeline showing the relevant actors, company names, and each person’s responsibilities during
the relevant time period. Once the present requests for discovery, and the parties’ positions are
more clearly stated, the Court will set this matter for hearing.
       IT IS SO ORDERED.
       Dated this 25th day of September, 2019.
